THE COURT.
This action was tried together with No. 2391, Nutting v. City of Los Angeles et al., ante, p. 519, [170 Pac. 680], in which the decision of this court was filed to-day; the two cases being tried upon the same evidence. The opinion written in the Nutting ease covers all of the -questions which we find it necessary to determine in this case. Upon the authority of that decision, the judgment appealed from herein is reversed.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on February 7, 1918.